Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 29 November 2021 has been entered.
 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given via email dated 17 February 2022 by Applicant’s Attorney Allison Tulino. 
The application has been amended as follows: 
Claims: 
1. 	An electronically commutated (EC) motor for an electric hand tool, the EC motor comprising: 
a rotor; 
a stator in which the rotor is rotatably mounted; 

a rotor shaft that is cast in the passage opening of the rotor lamination stack via a casting compound; 
a plurality of permanent magnets adapted to be received in pockets formed in the rotor lamination stack; and 
an annular channel connected to the pockets in a fluid-conducting manner via at least two radial channels, each of the at least two radial channels being formed of at least two channel sections formed in adjacent laminations of the rotor lamination stack, the annular channel being formed between the rotor shaft and a wall of the passage opening for supplying the casting compound from the annular channel to the pockets, 
wherein between 70% and 98% or between 80% and 95% the laminations of the rotor lamination stack have pocket sections that are connected to the passage opening in a fluid-conducting manner via the channel sections and a remainder of the laminations of the rotor lamination stack do not have channel sections such that the pocket sections are spatially separated from the passage opening, and 
wherein the channel sections each extend from the passage opening to the pocket sections, such that a first end of each of the channel sections opens directly into the passage opening and an opposing second end of each of the channel sections opens directly into a respective one of the pocket sections.  

2. 	(cancelled).  
3. 	(canceled) 



5. 	The EC motor according to claim 4, wherein at least the axial channel and [[/or]] the radial channel are provided in each case multiple times per pocket.  

6. 	The EC motor according to claim 1, wherein a ratio between a width of the radial channel and an axial length (L) of the annular channel as a function of a number (n) of the radial channels per pocket is between 70% x L/n and 98% x L/n, or between 80% x L/n and 95% x L/n.  

7. 	The EC motor according to claim 1, wherein the opening of the radial channel into the pocket is located in a center of the pocket.  

8. (cancelled).  
9. (cancelled).  

10. 	The EC motor according to claim 1, wherein a width of the pocket cross section is between 1% and 10% or between 2% and 5% greater than a thickness of the permanent magnets received in the pockets.  

11. 	The EC motor according to claim 4, wherein the at least one axial channel is formed on at least one side of the pocket.  



13. 	The EC motor according to claim 1, wherein a balance ring is disposed on at least one end face of the rotor lamination stack.  

14.	A method for producing a rotor for an electronically commutated (EC) motor, the method comprising: 
providing a rotor shaft; 
providing a rotor lamination stack having a passage opening with pockets for receiving permanent magnets, wherein  between 70% and 98% or between 80% and 95% of laminations of the rotor lamination stack have pocket sections that are connected to the passage opening in a fluid-conducting manner via channel sections and a remainder of the laminations of the rotor lamination stack do not have channel sections such that the pocket sections are spatially separated from the passage opening; 
inserting the permanent magnets in the pockets of the rotor lamination stack; 
inserting the rotor shaft and the rotor lamination stack centered relative to one another in a casting mold such that an annular channel is formed between the rotor shaft, received in the passage opening, and the rotor lamination stack; 
closing the mold; 
supplying a casting compound under pressure via a sprue channel substantially exclusively in a front opening of the annular channel between the rotor shaft and the rotor lamination stack through radial channels formed in the rotor lamination stack into the pockets with the permanent magnets received therein; 

removing the rotor from the mold, 
wherein the channel sections each extend from the passage opening to the pocket sections, such that a first end of each of the channel sections opens directly into the passage opening and an opposing second end of each of the channel sections opens directly into a respective one of the pocket sections.  

15.	The EC motor according to claim 1, wherein one of the laminations of the rotor lamination stack that do not have channel sections is provided in a middle of the rotor lamination stack.  

16. 	The method according to claim 14, wherein one of the laminations of the rotor lamination stack that do not have channel sections is provided in a middle of the rotor lamination stack.

Reasons for Allowance
Claims 1, 4-7 and 10-16 are allowed. 
The following is an examiner’s statement of reasons for allowance:
Applicant’s arguments starting on Page 6 of the response filed on 29 November 2021 reviewed carefully and the amendments of the claims 1 and 14, filed on 29 November 2021 and the examiner’s amendment would overcome the claim rejections based on 35 USC §112 and 35 USC §103.

Regarding claims 1 and 14, the prior art does not disclose or suggest, in combination with all other claim limitations and the allowable feature being:
An electronically commutated (EC) motor for an electric hand tool comprising a rotor, a stator, a rotor lamination stack that has a passage opening and a rotor shaft that is cast in the passage opening, permanent magnets adapted to receive in pockets formed in the lamination stack and an annular channel connected to the pockets in a fluid-conducting manner wherein between 70% and 98% or between 80% and 95% the laminations have pocket sections and a remainder of the laminations of the rotor lamination stack do not have channel sections and wherein a first end of each of the channel sections opens directly into the passage opening and an opposing second end of each of the channel sections opens directly into a respective one of the pocket sections. 
 
Prior art of record Helbling (US 20160049837) fails to teach between 70% and 98% or between 80% and 95% the laminations have pocket sections and a remainder of the laminations of the rotor lamination stack do not have channel sections. Prior art of record Nakanishi (JP 2015192576) does not teach lamination stack having annular channel having 70% and 98% or between 80% and 95% the laminations have pocket sections. Though prior art of record Yasuhiko (JP 2015126659) teaches core sheets with a shaft hole and magnet holes and gate passages, Yasuhiko fails to teach a limitation between 70% and 98% or between 80% and 95% the laminations have pocket sections and a remainder of the laminations of the rotor lamination stack do not have channel sections. Therefore, claims 1 and 14 are allowed and claims 4-7, 10-13 and 15-16 are allowed as they inherit all the limitations of claims 1 and 14. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE K ABRAHAM whose telephone number is (571)270-1087. The examiner can normally be reached Monday-Friday 8:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER VO can be reached on (571) 272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOSE K ABRAHAM/Examiner, Art Unit 3729                                                                                                                                                                                                        
/PETER DUNGBA VO/Supervisory Patent Examiner of Art Unit 3729